—Proceeding pursuant to Judiciary Law § 509, by the petitioner, a defendant in a criminal action entitled People v James Allen Gordon, pending trial for murder in the first degree under Queens County Indictment No. 273/97, to direct the Queens County Jury Division and the New York State Office of Court Administration to disclose to the petitioner’s counsel all juror qualification questionnaires and a record of persons who are found not qualified or disqualified or who are exempted or excused, and the reasons therefor for Queens County, from 1986 to the present, or, in the alternative, (1) to direct the Commissioner of Jurors of Queens County and the New York State Office of Court Administration to provide to the court juror qualification questionnaires and a record of the persons who are found not qualified or disqualified or who are exempted or excused, and the reasons therefor, for Queens County, for the years 1986 to the present, and (2) to direct that the court seal such materials for appellate review.
Upon the papers filed in support of the proceeding and the papers filed in opposition and relation thereto, it is
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements. No opinion (see generally, Matter of Newsday, Inc. v Sise, 120 AD2d 8). Bracken, J. P., Rosenblatt, Miller and O’Brien, JJ., concur.